Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  127007(42)                                                                                          Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  JANE CAMPBELL WEST and                                                                              Stephen J. Markman,
  JOE ELDON WEST, JR.,                                                                                               Justices
            Plaintiffs-Appellees,
  v                                                                SC: 127007
                                                                   COA: 251003
                                                                   Charlevoix CC: 02-001558-CH
  FARM BUREAU GENERAL
  INSURANCE COMPANY OF
  MICHIGAN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  October 13, 2005 is considered, and it is GRANTED. We VACATE our order dated
  October 13, 2005. On reconsideration, pursuant to MCR 7.302(G)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for reconsideration in
  light of Rory v Continental Ins Co, 473 Mich 457 (2005), and Devillers v Auto Club
  Insurance Association, 473 Mich 562 (2005), including consideration of whether the
  contractual limitation period in this case may be judicially tolled.

        KELLY, J., would deny the motion for reconsideration.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 24, 2006                      _________________________________________
         d0321                                                                Clerk